                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: tenesa.powell@akerman.com
                                                             7   Attorneys for plaintiffs Nationstar Mortgage
                                                                 LLC and Federal National Mortgage
                                                             8   Association
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10                                             DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 NATIONSTAR MORTGAGE LLC and                                Case No.:     2:17-cv-01581-APG-DJA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   FEDERAL    NATIONAL MORTGAGE
                                                                 ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            13                                                              STIPULATION AND ORDER DISMISSING
AKERMAN LLP




                                                                                                    Plaintiffs,             CLAIMS AGAINST CANYON WILLOW
                                                            14                                                              TROP OWNERS' ASSOCIATION
                                                                 vs.
                                                            15
                                                                 CANYON WILLOW TROP OWNERS'
                                                            16   ASSOCIATION; NEVADA ASSOCIATION
                                                                 SERVICES, INC.; SUSAN PATCHEN; THE
                                                            17   EAGLE AND THE CROSS, LLC; and A
                                                                 ACCOUNTABLE CARPET CARE,
                                                            18
                                                                                                    Defendants.
                                                            19

                                                            20                Plaintiffs Nationstar Mortgage LLC and Federal National Mortgage Association (Fannie
                                                            21   Mae) and defendant Canyon Willow Trop Owners' Association (Canyon), through their
                                                            22   undersigned counsel, stipulate as follows:
                                                            23                1.     This matter relates to real property located at 5710 East Tropicana Avenue #1031,
                                                            24   Las Vegas, Nevada 89122, APN 161-21-811-001 (Property), more specifically described as:
                                                            25
                                                                              Parcel One (1):
                                                            26
                                                                              One (1) Allocated Interest (except association property) as tenant(s) in common in
                                                            27                the common elements within Phase 2A of Canton Willow East Unit 2A as shown
                                                                              by map thereof on file in Book 82 of Plats, Page 57 in the office of the County
                                                            28                Recorder of Clark County, Nevada. As phases are annexed the allocated interest

                                                                                                                        1
                                                                 50740376;1
                                                                             for each unit will be a fraction, the numerator of which will be one (1), and the
                                                           1                 denominator of which will be the total of all units in all phases that become
                                                           2                 subject to the declaration.

                                                           3                 Excepting therefrom all units in all residential buildings and designated exclusive
                                                                             use easements as shown upon the plat referred to above.
                                                           4
                                                                             And reserving therefrom the right to possession of all those areas designated as
                                                           5                 limited common elements as shown upon the plat referred to above.
                                                           6                 And further reserving therefrom for the benefit of owners in future development,
                                                           7                 non-exclusive easements on and over the common areas and private streets as
                                                                             defined and shown upon the plat referred to above for ingress, egress and
                                                           8                 recreational use, subject to the terms and as more particularly set forth in the
                                                                             declaration of covenants, conditions, and restrictions for Canyon Willow East
                                                           9                 Unit 1 ("Canyon Willow Trop"), a condominium development recorded March 5,
                                                                             1998 in Book 980305 as Document No. 01720, as the same may from time to
                                                           10                time be amended and/or supplemented in the office of the County Recorder of
                                                                             Clark County, Nevada.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
                 1635 Village Center Circle, Suite 200




                                                                             Parcel Two (2):
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13                Living Unit 1031 in Building 9 of Canyon Willow East Unit 2A as shown by the
                                                                             map thereof on file in Book 82 of plats, Page 57 in the office of the County
                                                           14                Recorder of Clark County, Nevada.
                                                           15                Parcel Three (3):
                                                           16                The exclusive right to use, possession and occupancy of those portions of the
                                                           17                limited common elements as described in the declaration and as shown upon the
                                                                             plat referred to above.
                                                           18
                                                                             Parcel Four (4):
                                                           19
                                                                             A non-exclusive easement for ingress, egress and recreation use, on and over the
                                                           20                common areas and private streets of Canyon Willow East Unit 2A as shown by
                                                                             map thereof on file in Book 82 of plats, Page 57 in the office of the County
                                                           21
                                                                             Recorder of Clark County, Nevada and future units, which easement is
                                                           22                appurtenant to Parcels One (1), Two (2) and Three (3) described above.
                                                                             2.     Nationstar, on behalf of Fannie Mae, is the beneficiary of record of a deed of trust
                                                           23
                                                                recorded against the Property with the Clark County Recorder on November 16, 2005, as Instrument
                                                           24
                                                                No. 20051116-0005420 (Deed of Trust), executed by Diana L. White to secure a promissory note in
                                                           25
                                                                the original principal amount of $80,000.
                                                           26
                                                                             3.     On February 28, 2013, Canyon recorded a foreclosure deed with the Clark County
                                                           27
                                                                Recorder, as Instrument No. 201302280002655 (the HOA Foreclosure Deed), reflecting that Susan
                                                           28
                                                                                                                     2
                                                                50740376;1
                                                           1    Patchen acquired the Property at a foreclosure sale of the Property held February 22, 2013 (the HOA

                                                           2    Foreclosure Sale).

                                                           3                 4.   On June 6, 2017, Nationstar and Fannie Mae initiated a quiet title action related to the

                                                           4    Property in the United States District Court for the District of Nevada, Case No. 2:17-cv-01581-

                                                           5    APG-DJA (the Quiet Title Action).

                                                           6                 5.   Nationstar, Fannie Mae, and Canyon have entered into a confidential settlement

                                                           7    agreement in which they have settled all claims between them in this case.

                                                           8                 6.   Among other things in the settlement agreement, Canyon agrees it no longer has an
                                                           9    interest in the Property for purposes of the Quiet Title Action vis a vis the Deed of Trust. This

                                                           10   disclaimer of interest does not apply to the continuing encumbrance of Canyon's declaration of
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   covenants, conditions and restrictions, any governing documents adopted thereunder, easements,
                 1635 Village Center Circle, Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           12   servitudes, or other interests on the Property. Canyon agrees it will take no position in this action or
AKERMAN LLP




                                                           13   in any subsequent action regarding whether the Deed of Trust survived the HOA Foreclosure Sale.

                                                           14   The Parties agree that as between Canyon, Nationstar, and Fannie Mae, the Deed of Trust was not

                                                           15   extinguished by the HOA Foreclosure Sale.

                                                           16                7.   Among other things in the settlement agreement, Nationstar, Fannie Mae and Canyon

                                                           17   agree that Nationstar and Fannie Mae do not waive their right to seek relief against the non-settling

                                                           18   Parties, including but not limited to Susan Patchen, the Eagle and the Cross LLC, and A

                                                           19   Accountable Carpet Care related to their remaining claims in the Quiet Title Action. Nationstar and

                                                           20   Fannie Mae do not admit the Deed of Trust was extinguished, and any consideration exchanged in

                                                           21   exchange for the dismissal of the claims against Canyon is not intended to be compensation for any

                                                           22   loss of the Deed of Trust, but instead compensates for fees and costs Nationstar and Fannie Mae

                                                           23   incurred litigating the propriety and effect of Canyon's sale and related conduct.

                                                           24   ///

                                                           25   ///

                                                           26   ///

                                                           27   ///

                                                           28   ///
                                                                                                                   3
                                                                50740376;1
                                                           1                 8.    Nationstar, Fannie Mae and Canyon further stipulate and agree all claims between

                                                           2    them are dismissed with prejudice, with each party to bear its own attorney's fees and costs.

                                                           3                 DATED: December 19, 2019.

                                                           4
                                                                 AKERMAN LLP                                         LIPSON NEILSON, P.C.
                                                           5

                                                           6
                                                                 /s/ Tenesa S. Powell                                /S/ Megan H. Hummel
                                                           7     MELANIE D. MORGAN, ESQ.                             MEGAN H. HUMMEL, ESQ.
                                                                 Nevada Bar No. 8215                                 Nevada Bar No. 12404
                                                           8     TENESA S. POWELL, ESQ.                              9900 Covington Cross Drive, Suite 120
                                                                 Nevada Bar No. 12488                                Las Vegas, Nevada 89144
                                                           9
                                                                 1635 Village Center Circle, Suite 200
                                                           10    Las Vegas, Nevada 89134                             Attorneys for defendant Canyon Willow Trop
                                                                                                                     Owners' Association
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11    Attorneys for plaintiffs Nationstar Mortgage
                 1635 Village Center Circle, Suite 200




                                                                 LLC and Federal National Mortgage
                     LAS VEGAS, NEVADA 89134




                                                           12    Association
AKERMAN LLP




                                                           13

                                                           14                                                 IT IS SO ORDERED.

                                                           15
                                                                                                              _________________________________________
                                                           16                                                 UNITED STATES DISTRICT JUDGE
                                                           17
                                                                                                              Dated: December______________________________
                                                                                                              DATED:           20, 2019.
                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                 4
                                                                50740376;1
